 BLOSSOM NURSING CENTER333Gerald F. Schroer, Inc. d/b/a Blossom NursingCenter and United Food and Commercial Work-ers International Union, Local 880, AFL-CIO.Cases 8-CA-20180, 8-CA-20452, 8-CA-20680, 8-CA-20884, 8-CA-21269, 8-CA-23149, and 8-CA-21430July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 10, 1989, Administrative Law JudgeThomas R Wilks issued the attached decision, cor-rected by an Errata on September 1, 1989 The Re-spondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Gerald FSchroer, Inc d/b/a Blossom Nursing Center, Alli-ance, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the Order1 No exceptions were filed to the judge's finding a violation of Sec8(a)(1) in connection with the Company's no-solicitation rule and a viola-tion of Sec 8(a)(3) and (1) in connection with the Company's discipliningPandora Howell for wearing union jewelry Nor were exceptions filed toany of the judge's dismissals of complaint allegationsCharles Z Adamson, Esq , for the General CounselStanford Gross, Esq (Gross, Goodman & (Issociates), ofCleveland, Ohio, for the RespondentMichele L Yarde, Administrator, Blossom NursingCenter, of Alliance Ohio, for the RespondentJoseph C Kapzath, Organizer, of Cleveland, Ohio, for theCharging PartyDECISIONSTATEMENT OF THE CASETHOMAS R WoAcs, Administrative Law Judge Thetrial in this matter was litigated before me on February27, 1989, at Alliance, Ohio, pursuant to unfair labor prac-tices charges and amended charges filed by United Foodand Commercial Workers International Union, Local880, AFL-CIO-CLC (Union) against Gerald F Schroer,Inc d/b/a Blossom Nursing Center (Respondent) and acomplaint and series of complaints that preceded a fourthorder consolidating cases and third amended consolidat-ed complaint that issued by the Regional Director for-Region 8 on January 31, 1989 The sequence of eventsleadmg to that consolidated complaint is as followsPursuant to a Stipulated Election Agreement betweenthe Union and Respondent, an election was conducted inCase 8-RC-13624 on June 5, 1987, in a bargaining unitof all full-time and regular part-time aides, laundry em-ployees, housekeeping employees, and dietary employeesemployed at the Respondent's Alliance, Ohio facilitySubsequent to the election, on June 19, 1987, the Unionfiled an unfair labor practice charge in Case 8-CA-20180alleging that the Respondent violated Section 8(a)(1) and(3) of the Act by interfering with its employees' Section7 rights and by discriminating against employee VirginiaToussant because of her activities on behalf of the UnionThe unfair labor practice charge was amended on July16, 1987, to include alleged unilateral changes of vaca-tion and pay raise policies, discriminatory treatment ofemployee Pam Kraft, and violation of Section 8(a)(5) ofthe Act by a refusal to bargain with the UnionFurther unfair labor practices were filed by the Unionon October 7, 1987, in Case 8-CA-20452 alleging viola-tions of Section 8(a)(3) and (5) of the Act Among theadditional allegations of unlawful conduct were the fol-lowing (1) discrimination against employees ClaudiaKirksey, Pamela Cline, Betty Stevens, Tina Baker, andDiane Wiley, (2) discharge of employee Darlene Hall be-cause of her support of the Union, (3) suspension of em-ployee Donna Lare because of her support of the Union,and (4) discipline of employee Pandora Howell becauseof her support of the Union This charge was amendedto omit the charge regarding the above-named discrimi-nation against Claudia Kirksey, et al General allegationsof violations of Section 8(a)(3) were set forth in Case 8-CA-20680 dating from December 1, 1987, to January 19,1988, which was amended on March 3, 1988Concurrently, the Respondent challenged the validityof the election held on June 5, 1987 It was Respondent'sposition that the conduct of the organizational campaignand the election itself necessitated setting aside the elec-tion of the Union as the collective-bargaining agent forbargaining unit employees A hearing was held and thehearing officer overruled the Respondent's objections tothe election These findings were upheld by the Boardwhich on March 10, 1988, certified the Union as the col-lective-bargaining agent for the bargaining unit employ-ees The Union's demand for bargaining on March 21,1988, was refused by Respondent on April 6, 1988 Re-spondent challenged the Board's findings as being con-trary to law and fact from April 6, 1988, to this litiga-tion Respondent's refusal to bargain pending its test ofthe Board certification gave rise to an unfair labor prac-tice charge filed by the Union on April 12, 1988, allegingviolation of Section 8(a)(5) of the Act in Case 8-CA-20884Further violations of Section 8(a)(1), (3), and (5) of theAct were alleged in the charges in Cases 8-CA-21269,8-CA-21349, and 8-CA-21430 filed on September 23,October 20, and December 1, 1988, inclusive of allegeddiscriminatory discipline and discharge of employeeKraft After issuance of the third amended complaint,shortly prior to the trial, the parties stipulated to the299 NLRB No 42 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithdrawal of Respondent's denials to numerous com-plaint allegations of Section 8(a)(1) as set forth in com-plaint paragraphs 11(A) through (M), 12(A) through (E),12(I), 12(K), 12(M), 13(A) through (E), 12(B), 15, and19(0) and thereby rendered them admitted under theBoard's Rules The parties stipulated further to the issu-ance of an appropriate order and notice posting remedy-ing the violations alleged in those paragraphs and reserv-ing to the General Counsel the right to adduce evidenceof the alleged violations, which in fact, at trial, the Gen-eral Counsel did to a limited extent for the purpose ofestablishing background and motivationIn addition, the parties resolved the alleged termina-tion of employee Pamela Kraft which was set forth incomplaint paragraph 23 which was subsequently with-drawn by counsel for the General Counsel The discipli-nary warnings alleged in complaint paragraphs 18(C) and(D) in respect to employee Virginia Toussant andPamela Howell were also resolved by the parties, andwithdrawn from the complaint allegations of violativeconduct The parties also entered into a stipulation as toRespondent's alleged unilateral conduct which will bediscussed belowIn consequence of the foregoing stipulations and reso-lutions, the following issues remained for litigation beforeme (1) whether Respondent violated Section 8(a)(5) ofthe Act by admittedly, unilaterally, and without noticeto the Union, effecting certain changes in terms and con-ditions of employment, some of which are also alleged tohave been coercively implemented and discriminatorilymotivated and thus also violative of Section 8(a)(1) and(3) of the Act, (2) whether it engaged in certain conductviolative of Section 8(a)(1) of the Act, e g, certain coer-cive statements and the promulgation and maintenance ofan overly broad no-solicitation rule, (3) whether, by thetermination of employment of employee Darlene Halland the disciplining of employee Donna Lare, Respond-ent violated Section 8(a)(1) and (3) of the Act, and (4)whether, by the disciplining of employee Pamela Howellpursuant to an allegedly unlawful "no access" rule, Re-spondent violated Section 8(a)(1) and (3) of the ActPosttnal bnefs were filed by the General Counsel andRespondent on May 15, 1989Having reviewed the entire record in this consolidatedmatter, including the testimony, documentary evidence,and briefs, and based on my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTI JURISDICTIONAt all times material, Respondent, an Ohio corpora-tion, with an office and place of business in Alliance,Ohio (Respondent's facility), has been engaged in the op-eration of a nursing home Annually, Respondent, in thecourse and conduct of these business operations, derivedgross revenues in excess of $100,000 and received goodsvalued in excess of $50,000 directly from points locatedoutside the State of OhioIt is admitted, and I find, that Respondent is now, andhas been at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActII LABOR ORGANIZATIONIt is admitted, and I find, that the Union is now, andhas been at all times material, a labor organization withinthe meaning of Section 2(5) of the ActIII FACTSA BackgroundThe parent corporation of Respondent, 1 e, Gerald FSchroer, a/k/a Altercare, purchased the Alliance, Ohiofacility from Kathy and Mike Callihan in July 1986Kathy Callihan continued for a period thereafter as ad-ministrator In January 1987, Michele Yarde was hired asthe new administrator after a December interview andorientation by her superiors at Altercare She com-menced actual duties for Respondent at the BlossomNursing Center in Alliance in February 1987 Yarde tes-tified that upon her hiring she was told by her superiorsthat she was to enforce the employment policies of Al-tercare, which Kathy Callihan had failed to doIn early 1987, the Union commenced an organizingeffort directed at Respondent's facility (Blossom) whichemployed about 60-65 employees in the admitted appro-priate bargaining unit consisting of full-time and regularpart-time aides, laundry employees, housekeeping em-ployees, and dietary employees and excluding casual andtemporary employees, licensed practical nurses and main-tenance employees, office clerical and statutory exclu-sions That effort resulted in a Board-conducted electionon June 5, 1987, and Board certification on March 10,1988 As noted above, Respondent withdrew its denial ofmultitudinous allegations of Respondent's coercive an-tiunion conduct which, thus, becomes admitted under theBoard's Rules The General Counsel further adducedcredible, largely uncontradicted evidence of Respondentconduct from which pervasive antiunion hostility mustbe inferredAs noted above, the Respondent has chosen to contestthe Board certification and has refused to recognize andbargain with the Union and has admittedly executed uni-lateral changes in bargamable terms and conditions ofemployment without having afforded the Union noticeand bargaining opportunity Respondent has admittedhaving afforded the Union no notice nor bargaining op-portunity with respect to all the matters alleged aschanges in terms and conditions of employment in com-plaint paragraph 12(K) (the admitted order of removal ofjewelry from the person of an aide), 12(N) (the admittedcessation from May 1987 through September 1988 of allemployee wage reviews and suspensions of discretionarywage increases), 17(B) (the alleged new promulgationand enforcement of an employee "no access" rule), 18(A)(the alleged June 1987 denial of a general 6-month auto-matic employee wage increase), 18(B) (the alleged June1987 deviation from past practice of the prepayment ofemployee vacation pay), 19(A) (the August 1987 newform of work hour scheduling), 19(B) (the August 1987change in work shifts), 19(C) (the August 1987 change in BLOSSOM NURSING CENTER335employees' regularly assigned days off), 19(D) (theAugust 1987 discontinuance of employee discretion as tounrestricted mutual work hour substitutions), 19(E) (theAugust 1987 change in discipline regarding failure toreport to work), 19(F) (the July 1987 alleged new gar-nishment policy), and 22 (the August 1987 termination ofemployee Hall pursuant to the alleged new garnishmentpolicy)Much of the facts surrounding those allegations arenot contested, but Respondent, in certain instances,denies that it had acted contrary to past practice, i e, thegarnishment policy, the "no access" rule or no loiteringpolicy, the wage raise (which it contends was always dis-cretionary and not automatic), and the advanced pay-ment of accrued vacation payB Withholding of Wage Raises and Life InsuranceBenefitsThe General Counsel's brief is silent as to complaintallegation 18(a) of a June 5, 1987 suspension of a pastpractice 6-month automatic employee wage increaseThere is no evidence of an automatic 6-month generalwage increase The uncertain and vague testimony ofGeneral Counsel witnesses as to cryptic promises madeby Kathy Callihan and/or other unidentified chargenurses prior to Respondent's assumption of control is notsufficient to establish such a practice Documentary evi-dence did not support the allegation The General Coun-sel rather directs his attention to the conceded suspen-sion from May 1987 to September 1988 of any employeemerit wage increases, and the testimony of adverse wit-ness Yarde as to the context for that suspensionYarde testified credibly and without contradiction thatpursuant to her orientation by Altercare, she had accept-ed and implemented a policy of discretionary raisesbased on a 3-month review during the employee's firstyear of employment and every 6 months thereafter Thatreview encompassed an evaluation of the employee's per-formance and a range of zero to a maximum amount thatwould be merited pursuant to the judgment of the re-viewer In May 1987, certain merit raises were awardedin a review I of eight employees in accordance with thispolicy Thereafter, Yarde was advised by Respondent'scounsel regarding the possibility of an unfair labor prac-tice allegation concerning the issuance of discretionaryraises during the Union's bargaining agent's recognitioneffort She decided to suspend raises and she thereafterinformed employees of this decision and the motivationfor it during individual conversations and by way of aposted notice dated September 16, 1988Yarde testified that in June and July 1987 during meet-ings with employees, she told them that because of the"uncertainty of the union situation" that all raises werefrozen She testified that she explained to several em-ployees that because the raises were discretionary andvaried from employee to employee that it could be con-strued as an unfair labor practice Testimony of GeneralCounsel's witnesses corroborated her The September 16,1988 posted notification contained a denial of discrimina-tory intent, asserted the discretionary nature of Alter-care's wage raises, and advised that pursuant to theadvice of legal counsel raises were suspended "until thesituation is resolved" In her testimony, she explained the"situation" as the pending of Respondent's test of certifi-cationComplaint paragraphs 12(L) and 14(A) allege that inDecember 1987 Respondent informed two employeesthat the issuance of new life insurance benefits werebeing withheld from them because of the "union situa-tion" in one instance and because of the employees' pro-tected union activities in another instance, in violation ofSection 8(a)(1) and (3) of the Act Unlike the wage in-crease suspension, there is no companion 8(a)(5) allega-tion with respect to the withholding of new life insur-ance benefits from bargaining unit employees, despite thefact that Respondent did at the same time grant suchbenefits to nonumt employees Such benefits were asser-tedly withheld from bargaining unit employees to avoidaccusations of unfair labor practicesAide Pamela Kraft testified that in mid-December1987, when she questioned Yarde as to why bargainingunit employees were not granted these new benefits ashad the nurses, she was told that it was "because of theunion situation" and that "it would appear like a bribeand charges could be filed"Aide Claudia Kirksey testified to an almost identicalconversation with RN Supervisor Carol Stewart aboutthe same time Yarde testified that when unit employeesasked her about their exclusion from the new life insur-ance coverage that had been granted nonunit employees,she explained to them that "any kind of benefit" wouldbe construed as an unfair labor practice Yarde testifiedthat in December 1987, pursuant to Altercare's company-wide policy implementation at all of its 16 facilities, allfull-time RN's and LPN's at Blossom were issued a free$20,000 life insurance policy She explained that the bar-gaining unit employees would have also received thisbenefit under that implementation but for the advice oflegal counsel to withhold it in order to avoid unfair laborpractice chargesThe General Counsel's brief is silent as to the life in-surance issue, but his argument concerning the wage in-crease suspension clearly encompasses the issue, at leastinsofar as Section 8(a)(1) and (3) is concerned, and restsupon citation of Gupta Permold Corp, 289 NLRB 1234(1988), in which 8(a)(1), (3), and (5) violations werefound to have been committed by the suspension of anin-place merit wage increase systemThe Respondent contends that because the suspensionof discretionary wage increases was uniformly appliedand expressly made to avoid unfair labor practices, an8(a)(1) and (3) violation was not shown A similar argu-ment is made as to the withholding of new benefit of apaid life insurance policy In support thereof, Respond-ent cites Peabody Coal Co v NLRB, 725 F 2d 357 (6thCir 1984) In that case, the court, in disagreement withthe Board, found that an employer did not violate Sec-tion 8(a)(5) of the Act during a period when it was test-ing a Board certification of representation by excludingbargaining unit employees from receipt of new benefitsand unscheduled pay raises granted to nonumt employ-ees The court observed, however, that unilateralchanges in existing wage structures is violative of Sec- 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion 8(a)(5) of the Act whether it be an increase or adenial of a raise that normally would have been grantedunder past practice In Peabody, the court noted that theadministrative law judge found an absence of any pastpractice The court exculpated an employer from 8(a)(5)violations when, during a test of certification, it "sedu-lously avoids changing precertification work conditions" 725 F 2d at 365-366 The court, however, inagreement with the Board, found that the employer vio-lated Section 8(a)(1) and (3) of the Act It noted that be-cause of the absence of evidence that wage and benefitincreases withheld were part of preexisting terms andconditions of employment, the Board could not rely on aper se violation but that direct and circumstantial evi-dence of union animus supported the finding of an 8(a)(1)and (3) violation by excluding unit employees from newbenefits and nonscheduled raisesThe facts of this case are distinguishable from thosewhich the court was presented in Peabody The Respond-ent herein had a policy and practice of reviewing andgranting merit wage increases which employees expectedto be continued The suspension of that policy for aperiod well beyond the election during a period of a re-fusal to bargain, even with the explanation proffered toemployees, particularly in the context of other coerciveconduct, falls within that form of conduct the Boardfound violative of Section 8(a)(1), (3), and (5) in GuptaPermold and cases cited therein See also Parma Indus-tries, 292 NLRB (1988), in which the suspension of a pastpractice of semiannual raises for the ostensible reason ofavoiding "bribe" accusations during the union electioncampaign in the context of other coercive conduct washeld violative of Section 8(a)(1) and (3) of the ActWith respect to the withholding of life insurance bene-fits from the bargaining unit employees, that action wasnot alleged violative of Section 8(a)(5) of the Act, butclearly constitutes the kind of conduct that the court inPeabody found violative of Section 8(a)(1) and (3) of theAct, occurring as it did against a background of admittedwidespread, unlawful coercive conduct by RespondentI conclude that Respondent's reliance on Peabody ismisplaced and undermined by its other unlawful conductand that Respondent violated the Act as alleged in thecomplaint with respect to the announcement and suspen-sion of its policy and practice of reviewing employeework performance and granting merit wage raises, andby announcing and withholding from them the life insur-ance coverage granted to nonumt employeesC Vacation PayParagraphs 18(B), 27, and 28 of the complaint allegethat on or about June 5, 1987, Respondent, contrary topast practice, refused to provide an employee advancedpayment of accrued vacation pay prior to actual vaca-tion, in violation of Section 8(a)(1), (3), and (5) of theAct The General Counsel alludes to this allegation inthe brief only in a collective reference to the alleged uni-lateral actions of Respondent as 8(a)(5) violations Re-spondent contends that any changes effectuated regard-ing advance vacation pay policy was effectuated forbusiness reasons prior to union activityUncontradicted, credible testimony establishes thatunder the prior ownership of the facility, employeescould obtain in advance of their vacation departure, onindividual special request, the paycheck that would oth-erwise have been due actual receipt on a subsequentdate The reasons for such practice had been the conven-ience of the employee Yarde testified that during herorientation by Respondent at the corporate office, shewas specifically instructed that vacation pay was to bepaid when due in order to provide "continuity of gettinga paycheck" and for "cash flow purposes" She ex-plained that it was her objective pursuant to her financialstatement responsibilities to budget her payroll in accord-ance with all other expenses and that uncontrolled vaca-tion pay advances unknown to her interfered with herability to maintain a consistent cash flow She testifiedthat she was aware that a different policy had preexistedat the facility when in March 1987 "a couple of employ-ees" asked her about receipt of advance vacation pay in-asmuch as they in turn had been told by Kathy Callihanthat the practice ran contrary to the Altercare corporatepolicy Yarde testified that she confirmed to these un-identified employees that Altercare policy precluded ad-vance receipt of vacation pay She testified, withoutchallenge, that, as confirmed by her inspection of thepayroll records up to March 1987, she discovered thatsome employees had received advance vacation pay andsome had not despite the Altercare policy which KathyCallihan was obliged to enforce She testified that afterMarch 1, with but one exception in March, no employeethereafter received advance vacation payIt is undisputed that Yarde directed the posting of anotice to employees which stated to them, "please re-member [that vacation pay will not be issued in ad-vance of when due] " General Counsel witnesses testifiedthat, in fact, on the date of assumption of control by Al-tercare, some changes in employment policy and practicedid commence despite personal assurances to the con-trary by Schroer, even before any union activity Thefirst contact to the Union was made by aide PamelaKraft in mid-March 1987, but no overt activity occurreduntil April Although Kraft testified that the June noticeconstituted a change of past practices, she also testifiedthat Kathy Callihan informed her that the Blossom ad-vance vacation pay policy was to be changed as of Janu-ary 1, 1987 Aide Mary Doney testified also that theJune notice constituted a change of policy Yet, on cross-examination, she admitted that within months ofSchroer's acquisition of the facility and his assurancesagainst changes, by September 1986 "things startedchanging pretty drastically," and that vacation paypolicy was one of the changesIn light of the admissions of General Counsel wit-nesses and the uncertainty and inconsistency on thisissue, I credit Yarde and I conclude that the vacationpay policy had changed prior to any union activity orbargaining obligations and that it did not violate the ActD Reduction of HoursComplaint paragraphs 12(J) and 26 allege that in lateAugust 1987 Yarde advised an employee that her hours BLOSSOM NURSING CENTER337of employment were reduced because of her union ac-tivities and thus Respondent violated Section 8(a)(1) and(3) of the Act The General Counsel does not discuss thisallegation Respondent argues that hours worked weredetermined by the number of patient-residents, i e,"census," and were unrelated to union activities The Re-spondent appears to conclude that paragraph 12(J) al-ludes to a general reduction in hours that was incidentalto the change of scheduling allegations in paragraph 19of the complaint However, paragraph 19 refers to theevents of on or about August 12 which affected all em-ployees Paragraph 12(J) refers to a single incident in-volving a single employee Paragraph 19 is alleged to beviolative of Section 8(a)(1) and (5) of the Act, but notSection 8(a)(3) Although the conduct described in para-graph 12(J) is alleged to be violative of Section 8(a)(3) ofthe Act, unlike allegations of discriminatory conduct setforth in complaint paragraphs 17(A) and (B), 18(B), (D),(E), and (F), 22, and 23, it is not alleged to have beenmotivated by the Union or other protected activity Be-cause of its misconception of the nature of paragraph12(J), the Respondent does not discuss the incident towhich, I conclude, It must refer, i e, the proffered expla-nation for the loss of employment opportunity by Yardeto aide Pamela Cline following her mid-August 1987fourth annual surgical leave since her initial hiring in1985According to Cline, following her mid-August 1987medical release, she sought reinstatement, only to be toldby Yarde that no work was available but that she wouldbe rescheduled when work became available She testi-fied that she did accept ad hoc assignments as a substi-tute for aides who failed to appear for duty and thatwhen she did return to regular employment in lateAugust 1987 she found that her work hours were re-duced by an unspecified amount and that her day off waschanged She testified that although she had engaged inlittle union activities, in a private meeting with Yarde sheasked whether the reason she did not "get my hours"was "because of the Union," to which Yarde assentedwithout any explanationIn cross-examination, Cline testified that she obtainedher medical release on either August 17 or 24 but wasuncertain of the date She conceded that it was only a"couple of days" between the time that she returned towork to find that she was not listed on the monthlyposted schedule and the alleged coercive conversationwith Yarde She revealed that there was more to theconversation with Yarde, i e, Yarde expressed surprisethat Cline desired reinstatement after major surgery Shealso testified that Yarde then acknowledged the unlawfulmotivation for assigning Cline "no hours" and promisedthat Clme could pick up ad hoc assignments Cline thentestified that she was reinstated on a full-time basis 2 or 3days laterCline's testimony on its face is confusing, muddled,and inconsistent In cross-examination, she implies, unrea-sonably, that Yarde ought to have placed her on themonthly schedule that had been constructed well beforeher medical release, and that Yarde acknowledged un-lawful motivation for totally excluding her from sched-uled work at a time when Yarde was unaware of her im-pending availability In direct examination, she placedYarde's confession of unlawful motivation as having oc-curred after her reinstatement and made in reference to areduction of hours This testimony is facially unreliable Icredit Yarde that she placed Cline in a full-time positionin accordance with her seniority status as soon as oneopened up, i e, 2 weeks after her medical release, andthat the manner of Cline's reinstatement was unrelated tounion activityI find that there is insufficient clear, convincing, andcredible evidence to conclude that an employee was toldthat antiunion motivation caused a reduction of that em-ployee's work hoursE August 12, 1987 Unilateral ChangesComplaint paragraphs 19(A) through (E), 21, 25, and27 allege that on or about August 12, 1987, Respondentmade unilateral changes with respect to the amount ofhours, worked, shift assignments, scheduled days off, em-ployee trading of assigned work hours, and discipline forfailing to provide good reason for absence from work, allviolative of Section 8(a)(1) and (5) of the ActThe General Counsel addressed this allegation only byway of a generalized observation of Respondent's pur-ported bargaining obligation, having found it sufficient tonote only that the Respondent admitted the unilateralnature of the alleged changes Respondent, however,raises a factual issue inasmuch as it asserts that thesechanges in employment conditions were predeterminedby Respondent prior to onset of any bargaining obliga-tion or known union activity, were intended to alleviatespecific problems, were directly related to the manner itsbusiness had been structured, and were motivated by adesire to obtain more control over its business It alsocontends that there were no changes in practice regard-ing the trading of work hoursYarde's testimony as to the business reasons for the ad-mitted changes was not effectively controverted, and Icredit her testimony in this regard as reasonable and con-vincing The genesis for Yarde's effectuation of the ad-mitted changes in working conditions did in fact occurprior to union activities The patient census had declinedprior to her hiring, and at hiring she had been instructedto "review staffing patterns" at the Blossom facility andto "adjust staffing hours accordingly" That was in De-cember 1986 It was not until July 1, 1987, that she start-ed working on it diligently, and not until August 12,1987, that the changes were announced to the employ-eesClearly, the general motivation for these unilateralchanges in working conditions predated Respondent'sbargaining obligations, but the actual decision as to whatspecific actions were to be taken were made after theBoard-conducted election and during the time Respond-ent was challenging the results of that election With re-spect to the trading of hours, there was a change inpolicy and practices General Counsel witness Kirkseyrevealed employees did not in fact have complete free-dom to trade hours without some sort of supervisory ap-proval In the past, the charge nurse had that authority,whereas, after August 12, Yarde's direct approval was 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnecessary This was a change in supervisory responsibil-ity and, as Respondent argues, not a real change vis a vnthe employer and employee Respondent, however, ig-nores the uncontradicted evidence that there was a newrestnction placed upon the trading of hours, i e, with re-spect to the effectuation of that trade, i e, unlike pastpractice, the employees who relinquished the hourssought by another employee must actually work the as-signed hours of the petitioning employee Thus an abso-lute quid pro quo was created to prevent a past situationwhere an employee might cede certain hours to anotheremployee and effectuate a situation where one employeeworked more than a full workweek and one less Yarde'sexplanation for this real change did not relate directly tothe census problem as it did to her decision to help tight-er control over who worked when, so as not to jeopard-ize the employee contingency reserve as had occurredpreviouslyThus, the August 12 announcements all constitutedchanges in policy and practice regarding terms and con-ditions of employment Yarde testified that she did notnotify the Union of these changes because Respondentwas concurrently challenging the results of the BoardelectionRespondent argues that the Union made no request tobargain regarding these changes and that it was justifiedunder the rationale of Peabody, supra It would be super-fluous and futile to expect the Union to request bargain-ing over every unnoticed change of working terms andconditions effectuated dunng the course of the Respond-ent's general refusal to recognize and bargain with itWith respect to the Peabody decision, Respondent's reli-ance on it is misplaced because, with respect to changesin preexisting terms and conditions of employment as oc-curred herein, the court's rationale supports the GeneralCounsel's theory of violations Accordingly, I concludethat Respondent violated Section 8(a)(1) and (5) of theAct as alleged in paragraphs 19(A) through (F) of thecomplaintF No-Solicitation RuleComplaint paragraphs 16 and 25 allege that Respond-ent violated Section 8(a)(1) of the Act since January 1,1987, by the maintenance of the following employeework ruleNo solicitation of any kind is permitted without theapproval of the administratorThe maintenance of the rule is admitted, but its unlawful-ness is denied in the answer Respondent does not ad-dress the issue in its brief Yarde merely testified that noemployee has ever been disciplined for violation of therule As noted by the General Counsel, the Board, how-ever, has decided that such a rule, as involved here, isoverly broad and unlawful on its face, inasmuch as itsmere existence "tends to restrain and interfere with em-ployee nghts under the Act even if the rule is not en-forced" Brunswick Corp, 282 NLRB 794 (1987), andcases cited thereinIn Beth Israel Hospital v NLRB, 437 U S 483, 1507(1978), the Supreme Court held that health care institu-tions are subject to the Board's policy regarding solicits-'non of union activities and statedWe therefore hold that the Board's general ap-proach of requiring health-care facilities to permitemployee solicitation and distribution dunng non-working time in nonworking areas, where the facili-ty has not justified the prohibitions as necessary toavoid disruptions of health-care operations or dis-turbance of patients, is consistent with the ActThe Board in Intercommunity Hospital, 255 NLRB 468,471 (1981), subsequently applied the general standard ofimmediate patient care areas to specific areas in a hospi-tal In so doing, it guided itself by NLRB v Baptist Hos-pital, Inc , 442 U S 773 (1979), and balanced the medicalservice with employee organizing rights in such contextIt heldthat prohibitions on solicitation in immediatepatient care areas are presumptively valid and thatsolicitation may be legitimately prohibited in otherareas if justified by the hospital as necessary to fur-ther patient careThe Board will find that, absent the Respondent'sproving a direct effect on patient care, an absolute prohi-bition on union related solicitation or distnbution ofunion literature at all times in all areas of a health carefacility, including clear nonpatient or nonwork areas, isoverly broad and furthermore is unlawful even where anincumbent union agrees to such restnction Harper-GraceHospitals, 264 NLRB 663 (1982), enfd 737 F 2d 576 (6thCu- 1984)In the instant case, the Respondent failed to adduceevidence of justification for its broad no-solicitation rulewhich necessarily encompassed union solicitation by defi-nition Accordingly, I find that Respondent, by the meremaintenance of an overly broad no-solicitation rule, vio-lated Section 8(a)(1) of the Act1 Pandora Howell discipline•no-access rule•Jewelry ruleParagraphs 12(K), 21, and 25 allege that Respondent inlate August 1987, unilaterally and without bargainingwith the Union, ordered employees (i e, employee Pan-dora Howell) to remove union pins and jewelry fromtheir uniforms to discourage union activities in violationof Section 8(a)(1) and (5) of the Act (but not Sec8(a)(3)) Respondent withdrew its denial as to paragraph12(K) and stipulated to an appropnate remedial Order,notwithstanding the conclusionary allegationParagraphs 17(A) through (C), 21 (with respect to17(B) only), 24 (with respect to 17(A) and (B) only), 25,26, and 27 (with respect to 17(B) only) allege the follow-ing That on or about August 31, 1989, Respondentissued two disciplinary warnings to employee PandoraHowell pursuant to Respondent's alleged unlawful main-tenance and disparate enforcement of the no-unionpm/jewelry rule described above and pursuant to a "noaccess" rule, unilaterally and without bargaining, pro-mulgated on the same date All this conduct is alleged BLOSSOM NURSING CENTER339violative of Section 8(a)(1) The issuance of the warningsand the "no access" rule promulgation and enforcementis alleged to be motivated by the employees' union orprotected activities and violative of Section 8(a)(3) of theAct The conduct regarding the "no access" rule is alsoalleged as violative of Section 8(a)(5) of the Act Re-spondent did not amend its answer regarding paragraph17, which admitted the issuance of the warnings toHowell but which denied that the warnings were issuedpursuant to unlawfully promulgated and enforced no-union pm/jewelry rule or "no access" rule and deniedthe promulgation and enforcement of a "no access" ruleThe Respondent's admission of complaint paragraph12(K) places its answer in an anomalous position with re-spect to complaint paragraph insofar as the unionpin/jewelry rule is concerned Although by stipulation itagreed to cease and desist from the admitted conduct al-leged in paragraph 12(k), it stipulated to no remedy forthe written disciplinary warnmg admittedly issued toHowell on August 31, 1987, because she wore an elon-gated pair of earrings constructed from union buttons,despite a past practice of permissiveness of similarlygaudy jewelry worn by Howell according to her uncon-tradicted testimony The Respondent and General Coun-sel ignore the jewelry allegation m paragraph 17, pre-sumably on the assumption, as expressed by Respond-ent's counsel at trial, that it was cured by the stipulatedremedy and the admission to paragraph 12(K) It wasnot In view of the admission to paragraph 12(K), How-ell's uncontradicted testimony and the admission of nu-merous other acts of unlawful interference, I find thatthe issuance of the jewelry warning to Howell onAugust 31 was unlawfully motivated and violative ofSection 8(a)(1) and (3) of the Act and requires its ownremedial order The warning issued to her was issued os-tensibly and pretextually on the grounds of specific inap-propriate attire and not pursuant to any new formal orinformal general rule regarding union jewelry The viola-tion is therefore more appropriately alleged as an 8(a)(1)and (3) violationA limited amount of testimony was adduced by bothGeneral Counsel and Respondent as to the balance of theparagraph 17 allegations Howell was demonstrated to bea known union activist, as an employee in the dietary de-partment and who, when she vociferously intervened inthe disciplining of another employee in June 1987 by an-nouncing to her supervisor, Mary Bissett her status as amember of the union bargaining committee, was told to"shut up" by Bissett who then shut a door in Howell'sfaceThe jewelry reprimand of August 31 was preceded byan August 27 confrontation by Yarde and Howell where-in Yarde told her to remove the union button earringsOn Saturday, August 29, Howell engaged in conductwhich subjected her to the second of alleged unlawfulreprimand also received on August 31 Howell testifiedthat on that Saturday, her day off, she visited the Blos-som facility to retrieve keys from a coworker to enableher to unlock the kitchen the next day at 6 30 a m Shetestified that upon leaving, after spending a "few sec-onds" in the kitchen but while still in the hallway in thebuilding, she encountered her sister, also an employeewho had just finished a coffeebreak and was about tostart work Upon her sister's expressed cunosity of whyHowell was there, she explained the need to obtain thekeys, when at that moment she was seen by Director ofNursing Thelma Yoho She testified that she spoke toher sister for "just those few seconds, i e, to answer herquestions"On August 31, m addition to the already unlawfullydetermined jewelry reprimand, Yarde issued to Howell awritten reprimand for loitering on the premises and "in-terrupting" workers on duty In direct examination,Howell claimed that almost all kitchen employees hadkeys but that she, an employee of almost 3 years' tenure,had only recently started working the morning shift andhad not been issued keys yet In cross-examination,Howell admitted that employee work rules, long beforeposted in the kitchen, included a rule which prohibitedloitering m the facility by off-duty employees and thatshe was aware of incidents throughout her tenure whenother employees had been disciplined for violation ofthat rule She insisted that she was not in violation of theno-loitering rule because she had need of the kitchenkeys While she conceded that her kitchen coworkerscheduled for work that Sunday had a set of keys, sheprotested "but what if she had been ill or not able tomake it9" She claimed that no one else would have beenavailable with keys on Sunday morningYarde testified that Yoho had reported the incidentbut that Yoho also reported that the other aide at themoment of conversation in the hallway was interruptedfor 5 minutes from returning to her duty station and herpatient care responsibilities Yarde cited a past exampleof discipline meted out to an off-duty aide who returnedto the duty area to converse with coworkers, and she ex-plained the business purpose of the rule Yarde testifiedthat during a Monday confrontation she asked Howellabout the purpose of her presence in the facility on anonworkday and that Howell did make reference to theneed for kitchen keys Yarde testified that she then ques-tioned Dietary Supervisor Bissett, who reported thatthere was no need for Howell to have keys for access asother employees present would have had keys to unlockthe kitchen Yarde testified that the nurse on duty hadkeys to the office where kitchen keys were always avail-able and that, in any event, it is well known that hatYoho resides "around the corner" from the facility andpossesses the keys to every door in the building Yarde'stestimony was in no way rebutted or challengedIt is evident that Respondent did not promulgate anynew rules regarding employee access in the August inci-dent The no-loitering rule had existed and been enforcedprior to union activity as to off-duty employees Howellwould have been in clear violation of the preexisting rulehad she returned to the premises on an off-duty day forno justifiable reason Being there for 5 seconds or 5 min-utes to talk to an employee, who at that very momentwas supposed to be returning to her duty station, wouldhave constituted apparent loitering absent some accepta-ble explanation In her direct testimony, Howell impliedthat it was part of her duties to unlock the kitchenHowell's cross-examination and Yarde's unrebutted testi- 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony reveal that not to be the case Howell did not ex-plain why she did not borrow a set of keys prior to herday off In light of Yarde's unrefuted testimony, How-ell's explanation to her was reasonably perceived to bespeciousThe General Counsel cites Tri-County Medical Center,222 NLRB 1089 (1976), for the criteria of the validity ofa no-access rule, i e, limitation of interior or work areaaccess, clear universal dissemination, and nonaccess tooff-duty employees seeking access for any reason TheGeneral Counsel argues that Respondent's no-access ruleis invalid because he had adduced evidence that it wasdisparately enforced This contention rests upon the testi-mony on employee Pamela Kraft She testified that onAugust 29, 1987, she observed aide Pat Slaggy, Respond-ent's representation election observer, in the facility onher day off selling coffee cups for the benefit of herdaughter's school She observed this incident at the fa-cility's north section nurses station and observed thatafter successfully soliciting sales there, Slaggy proceededinto the nonwork area breakroom Kraft was askedwhether she observed present at the station "any super-visor or management official" She identified Jan Saun-ell., the assistant director of nurses She was askedwhether she recalled whether Sauneir purchased anycups She testified hesitantly and uncertainly as followsA I believe she did I didQ You did')A I did and I believe Jan did tooThere were no specific details given as to preciselywhere and how long Sauneir was present nor specificallywho else was present There was no evidence adducedto demonstrate that Slaggy's activity was not reprimand-ed More importantly, Sauneir was not alleged in thethird amended complaint as a supervisor, manager, oragent of Respondent, no evidence was adduced as to herjob duties or status in this proceeding, and I can find nostipulation as to her status in the record Accordingly,the General Counsel has failed to submit sufficient proba-tive evidence to demonstrate that the no-loitering rulewas disparately enforced or knowingly suspended fornonunion supporters Therefore, despite Respondent'sknowledge of and clear antipathy to Howell's union ac-tivities, I cannot confidently find that a prima facieshowing had been made that Yarde was at least in partunlawfully motivated in disparately enforcing an openlypromulgated and openly enforced, preexisting businessmotivated rule I therefore conclude that the complaintallegations regarding the alleged no-access rule are notproven2 Darlene Hall discharge•garnishment policyComplaint paragraphs 19(F), 21, and 27 allege that inJuly 1987 Respondent unilaterally instituted a new em-ployee wage garnishment policy which entailed disci-pline and discharge, in violation of Section 8(a)(1) and(5) of the Act, but not Section 8(a)(3) Paragraphs 18(E),24, and 26 allege that on August 8, 1987, Respondent ter-minated the employment of aide Darlene Hall because ofher union activities in violation of Section 8(a)(1) and (3)of the Act Paragraphs 22 and 27 also allege that Hallwas discharged pursuant to the enforcement of the newgarnishment policy, in violation of Section 8(a)(1) and (5)of the ActDarlene Hall had been employed at the Blossom facili-ty by Respondent and its predecessors for 8-1/2 yearsuntil she was terminated pursuant to written notificationby Yarde issued August 7, 1987, citing violation of "thepolicy instituted on 7-10-87" whereby "any employeewith multiple garnishments from more than one creditorshall be subject to discharge" The notification assertedthat on August 7 Yarde had received a seventh garnish-ment on Hall's wagesA notice had been issued July 10, 1987, by Yarde inwhich she recited that "numerous garnishments or otherwage attachments for some" of the employees had beenreceived and had caused an extreme administrativeburden It was therefore noticed[A]s of 7-10-87, any employee who receives multi-ple garnishments from more than one creditor shallbe subject to disciplinary action including dis-chargeOn July 14, 1987, Yarde issued a notice to Hall inwhich she recited Hall's recorded garnishments, i e, onein November 1986 with Columbia Gas as creditor, andone in February, March, and April 1987, and two inMay 1987, all for a second creditorHall testified that prior to July 10, 1987, there hadbeen no explicit rules concerning garnishment Theposted personnel policies refer to none Yarde testified tocounsel for General Counsel that to her awareness, priorto July 10, 1987, no employee had received discipline be-cause of having incurred multiple garnishments Inanswer to Respondent's counsel, she testified that beforeJuly 10 she believed that two employees, Shirley Garri-son and Hall, had been given unspecified verbal warn-ings in October 1986 Hall admitted that in October1986, both she and Garrison had been instructed byKathy Callihan to take care of their debts She testifiedthat, accordingly, she made arrangements with the col-lection agency which obviated the garnishment actionThere was no evidence that Hall or any employee hadbeen warned of possible discipline because of garnish-mentsYarde testified that she published the July 10 notifica-tion on receipt of a garnishment on employee JeniferTinker on some unrevealed date in June 1987 and herdiscovery on a review of records by the corporate pay-roll department that several employees at Blossom hadbeen subjected to many but unspecified number of gar-nishments, and an admonishment she received from anunspecified Altercare supervisor that such "behavior"was not what was "cared for," and not tolerated andshould be "straightened out and cleared up" She testi-fied "no," when asked by counsel for Respondent wheth-er she considered the July 10 posting to be a new policyShe explained that she considered it to have been "exist-ing policy that financial responsibility are [the employ-ees] own, not ours She postulated her assumption of anAltercare policy on the foregoing generalized testimony •BLOSSOM NURSING CENTER341Yarde testified that her purpose in notifying employeeson July 14 of their outstanding garnishments, as wasdone by notification to Hall, was to induce the employeeto "clear up any garnishments that they had or any out-standing debts so that they had a fair chance to getthem cleared up before any disciplinary action would betaken" Four other employees were notified that theirrecords revealed the pending of a single garnishment oftheir wages and one other was notified of a record ofseveral garnishments for a single creditor Hall testifiedthat on receipt of the July 14 notification, she telephonedthe two creditors involved and was referred to an attor-ney who, when contacted, assured her that arrangementscould be made to pay the debt without paycheck deduc-tions and that the creditors did not care how it was paidHall testified that she advised Yarde the next day butthat Yarde merely told her that such an arrangement wasnot possible but that paycheck deduction was mandatoryYarde did not contradict her Hall conceded that otherthan providing the telephone number of the attorney, sheprovided Yarde with nothing but her word that the Re-spondent need not deduct the debt from her wages ThusHall offered to take the same curative action that shehad previously effectuated to Callihan's satisfaction in1986 This, Yarde rejectedOn August 4, 1987, Hall received an NLRB subpoenato testify in the Board proceeding set for August 10 Sheand two other similarly subpoenaed employees disclosedtheir subpoenas to Yarde at 8 30 a m, Friday, August 7,who referred them to Yoho for the necessary schedulingarrangements On Saturday, August 8, 1987, Hall re-ceived the letter of termination dated August 7 The onlyevidence of any new garnishment on Hall's wages was agarnishment by the single creditor, Columbia Gas, whichhad also previously been recorded as having had ob-tained a garnishment in November 1986 A copy of a no-tification of garnishment dated August 6, 1987, was ad-duced into evidence by Respondent It disclosed as thecreditor, Columbia Gas, and listed the date of the credi-tor's judgment as October 16, 1986 Hall testified that shedid not receive her copy of the notification until afterher discharge and was unaware of it before that timeApparently Yarde construed a second garnishment fromthe same creditor since November 1986 to constitute amultiple garnishment sufficient for discharge Further-more, Yarde did not explicitly testify that Hall failed toclear up the earlier garnishments pursuant to the intentof the July 14 notification, and it is not clear whether theNovember 1986 Columbia Gas garmshment was madepursuant to the October 1986 judgment Thus it is ques-tionable whether, in fact, Hall had been subjected tomultiple garnishments from more than one creditor sinceJuly 10 It is also questionable as to whether Hall hadbeen given a fair opportunity to clear up those debts ac-cording to Yarde's expressed intent of the July notifica-tions The discharge letter merely statedToday I received the seventh garnishment to yourwages from more than one creditor Therefore, asper policy, as of today, 8-7-87, you are terminatedfrom employment at Blossom Nursing CenterHall testified that she was one of the original five em-ployees who initiated union organizing efforts, and thatshe attended all organizing meetings and distributedunion authorization cards to other employees Herproumon activity was the subject of Respondent's objec-tions to the election wherein she was alleged by Re-spondent as agent of the Union to have coerced otheremployees while engaged in union card solicitations Therecord contains sufficient admissions of Respondent an-tiunion hostility and uncontradicted evidence of such toraise an inference that it was strongly adverse to Hall'sunion activitiesThe Respondent argues that the July 10 garnishmentpolicy was nothing but a continuation of longstandingpolicy Although there is some evidence that Altercarediscouraged unlimited toleration of employee garnish-ments, and Yarde may have perceived of such an Alter-care policy, there is no evidence to establish that Alter-care and, much less, Respondent's predecessor had anyexplicit rules that dealt specifically with respect to em-ployee garnishment or degree of discipline that might beincurred The July 10 notification was clearly what itpurported to be, the announcement of a new policy Assuch, it was a change in longstanding policy, i e, infor-mal lenience and toleration of garnishment without pre-scribed discipline As a new policy and practice, it con-stituted a unilateral change in terms and conditions ofemployment that violated Section 8(a)(1) and (5) of theAct, as described above, with respect to other unilateralacts Inasmuch as Hall was discharged pursuant to an un-lawfully promulgated rule, it is appropriate that her rein-statement be ordered as a status quo ante remedial orderWith respect to the 8(a)(1) and (3) allegations, thequestion must be answered as to whether the GeneralCounsel has met his burden of proving Respondent's un-lawful motivation as obliged by Wright Line, 251 NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), certdenied 455 U S 989 (1982)The Board stated in the Wright Line case (251 NLRBat 1089)we shall henceforth employ the following cau-sation test in all cases alleging violation of Section8(a)(3) or violations of Section 8(a)(1) turning onemployer motivation First, we shall require thatthe General Counsel make a prima facie showingsufficient to support the inference that protectedconduct was a "motivating factor" in the employ-er's decision Once this is established, the burdenwill shift to the employer to demonstrate that thesame action would have taken place even in the ab-sence of the protected conductThe Supreme Court answered affirmatively the ques-tion of "whether the burden placed on the employer inWright Line is consistent with † 8(a)(1) and 8(a)(3), aswell as with † 10(c) of the [Act], which provides that theBoard must find an unfair labor practice by a 'preponder-ance of the testimony" (citation of Sec 10(c) omitted)NLRB v Transportation Management Corp, 462 U S 393,395 (1983) •342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the Wright Line case, the General Counsel had ad-duced evidence of employer knowledge and hostility di-rected to an employee of admirable work record becauseof that employee's active role in a union organizing cam-paign, suspect timing of the adverse action, departurefrom past disciplinary practice, and the lack of significantimpact of the reason advanced for the cause of adverseaction toward the employee In the Transportation Man-agement case, a similar factual pattern involved a depar-ture from past practice A variety of factors can thusgive rise to an inference of unlawful motivation sufficientto establish a prima facie case In cases involving allegeddiscriminatory group or individual layoffs, the Board hasfrequently cited the factors of suspect timing, coupledwith hostility toward employee representation in supportof finding a prima facie case See, for example, BalchPontiac Buick, 260 NLRB 458, 463 (1982), Dutch Boy,Inc , 262 NLRB 4 (1982), Acme Die Casting Corp, 262NLRB 777 (1982), Rain-Ware, Inc , 263 NLRB 50 (1982)Hall's discharge occurred against a background of per-vasive union animus, including threats of retaliation Hallwas perceived to be a leading union advocate At orabout the time of her enmeshment in the representationproceedings, she was also perceived by Yarde to havebeen an employee with a vulnerable record of garnish-ments Moreover, Hall appears to have been the onlyemployee with a record of multiple garnishments frommore than one creditor and thus the only employee im-mediately jeopardized by the prescribed new rule Thetiming and circumstances of Yarde's sudden need to for-mulate a new disciplinary garnishment rule uniquely ap-plicable to Hall against a policy of toleration by Re-spondent's predecessors and Altercare's own nonspeci-fied, generalized policy, and the questionable executionof the new policy, provides sufficient evidence to compelan inference of at least partial unlawful motivation I findthat the General Counsel has sustained his burden ofproof, and Respondent has failed to adduce sufficientclear, convincing evidence that Hall would have beensubjected to discharge in any event I therefore concludethat Respondent violated Section 8(a)(1) and (3), as al-leged, with respect to the discipline and discharge ofHall3 Suspension of Donna LareComplaint paragraphs 18(F), 24, and 26 allege that onor about September 28, 1987, Respondent suspended em-ployee Donna Lare for 3 working days in retaliation forher union or other protected activities in violation ofSection 8(a)(1) and (3) of the ActOn September 28, 1987, Lare was suspended for 3days by Yarde pursuant to a reported complaint of a pa-tient through Yoho regarding alleged rough treatment byLare, an aide of 10 years' experience In a confrontation,Yarde told Lare that the complaint which Lare deniedwould be investigated but that Lare had a bad attitude,i e, gruffness toward patients Yarde investigated byinterviewing Lare's supervisor and the resident patientinvolved and concluded that although Lare was ob-served by the night nurse as having shown tendencies ofroughness and a misdirected sense of humor in patientcare the complainer also manifested a tendency towardmental confusion Yarde testified that she therefore de-cided on no further discipline but that the 3-day suspen-sion would stand Both Yarde and Lare essentially testi-fied that Yarde explained to Lare that the suspensionwould stand as a corrective to her perceived gruff atti-tude toward patients Yarde denied any union relatedmotivation Evidence was submitted of historical andsubsequent discipline set out for improper patient care byaidesThe only evidence of Lare's proumon sympathy asperceived by Respondent was her testimony of an April17, 1987 private conversation with Yarde, wherein Yardeexplained to her that she was attempting to convey "herside of the story" regarding the union organizing effortWithout giving a complete context to the conversation,Lare testified that she responded by saying that whileshe could not characterize herself as being either proun-ion or antiunion, she did feel that unionization would ef-fectuate a "better future" for employees Yarde merelyresponded that she was "sorry to hear it" Comparedwith other admitted coercive conduct, this was a rathermild reaction Six weeks later, Lare was present at apreelection meeting with respect to the arrangements forthe Board-conducted election Her activity in this regardand its observation by Respondent was not fully ex-plainedI conclude that despite the evidence in the record ofunion antipathy Lare's own union activity or sympathywas not shown to be of a sufficiently high profile, norimmediacy to warrant an inference that the subsequentsuspension was unlawfully motivated regardless ofwhether it was justified I conclude the complaint allega-tion regarding Lare has not been provenOn the entire record, including the amendments to thecomplaint, the amended answer, and the stipulations ofthe parties, I make the followingCONCLUSIONS OF LAW _1 As found above in the findings of fact, Respondentis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and the Union is alabor organization within the meaning of Section 2(5) ofthe Act2 Pursuant to a Board-conducted election on June 5,1987, a majority of the employees in the collective-bar-gaining unit set forth below selected the Union as theirexclusive collective-bargaining representative On March10, 1988, the Umon was certified by the Board as the ex-clusive collective-bargaining representative of the unitAt all times since June 5, 1987, the Union, by virtue ofSection 9(a) of the Act, has been, and is, the exclusiverepresentative of the unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment3 The following employees of Respondent, the unit,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct BLOSSOM NURSING CENTER343All full-time and regular part-time aides, laundryemployees, housekeeping employees, and dietaryemployees employed at the Respondent's 11750Klinger Avenue, Alliance, Ohio facility, but exclud-ing all casual and temporary employees, licensedpractical nurses, maintenance employees, all officeclerical employees, professional employees, guardsand supervisors as defined in the Act4 Since on or about April 6, 1988, Respondent hasfailed and refused to recognize, meet, and bargain withthe Union by advising it by letter that it would not meetwith it for the purposes of collective bargaining, m rejec-tion of the aboye-cited Board certification, and has there-by violated Section 8(a)(1) and (5) of the Act5 Respondent violated Section 8(a)(1) of the Act at itsAlliance, Ohio facility by the following conduct of itspresident, Gerald F Schroer, who(a)On or about June 1, 1987, met individually withvarious of Respondent's employees and solicited griev-ances and impliedly promised to remedy their grievancesin order to discourage their union activity and sympathyand interrogated them as to their union activities andsympathies(b)On or about June 1, 1987, met individually withvarious Respondent's employees and mdicated to themthe futility of unionization by advising them that hewould "drag out negotiations" with the Union and notagree to anything(c)On or about June 1, 1987, promised an employeean unspecified monetary benefit if the employee votedagainst the Union in a representation election(d)On or about June 2, 1987, promised an employeethat she and all employees would receive monetary bene-fits if the employee voted against the Union in a repre-sentation election(e)On or about June 1, 1987, promised an employeethat she and all employees would receive a monetarybenefit if the employees voted against the Union in a rep-resentation election(f)On or about June 1, 1987, unlawfully interrogatedan employee as to the employee's union activity andsympathy and the union activity and sympathy of fellowemployees(g)On or about June 2, 1987, unlawfully interrogatedan employee as to the employee's union activities andsympathies(h)On or about June 2, 1987, threatened an employeewith reprisals because of her union activity by indicatinghe might have to change employees' work hours if theUnion was selected as the employees' collective-bargain-ing representative(i)On or about June 2, 1987, threatened an employeewith termination for union activities by advising the em-ployee that the employees who initiated the Union's or-ganizing campaign would have to "move on" if theUnion was not selected as the employees' collective-bar-gaining representative(j)On or about June 2, 1987, promised an employee apotential benefit by informing her that if the Union wasnot selected as the employees' collective-bargaining rep-resentative, he could meet with that employee on a one-to-one basis while if the Union was selected as the bar-gaining representative, his "hands were tied"(k)On or about June 1, 1987, threatened an employeewith reduction in hours if the Union won a representa-tion election6 Respondent violated Section 8(a)(1) of the Act at itsAlliance, Ohio facility by the following conduct of itsadministrator, Michelle Yarde, who(a)On or about April 15, 1987, met mdividually withemployees and solicited grievances in order to discour-age their union activities and sympathies(b)On or about April 15, 1987, promised an employeea benefit in order to discourage said employee's unionactivities and sympathies(c)On or about April 15, 1987, unlawfully interrogat-ed employees as to their umon activities and sympathies(d)On or about June 26, 1987, advised employees that"due to the uncertainty of the Union situation, all raiseshad been frozen"(e)On or about July 24, 1987, advised an employeethat employees would receive no raises because of theirunion activity(f)On or about August 4, 1987, advised employees at ameeting of employees that Respondent had frozen allraises due to the uncertainty of the union situation(g)On or about August 12, 1987, at an employee meet-ing, impliedly threatened employees with unspecified re-prisals because of their union activities by advising themthat if they did not like their new schedules or hoursthey could go to work in a grocery store(h)On or about November 2, 1988, threatened to fireumon supporters if they did not cease their discussion ofunion activities7 Respondent violated Section 8(a)(1) of the Act at itsAlliance, Ohio facility by the conduct of its director ofnursing, Thelma Yoho, who(a)On or about June 4, 1987, unlawfully interrogatedan employee as to employee union activities and sympa-thies(b)On or about June 4, 1987, gave an employee theimpression that Respondent had been engaged in surveil-lance of her union activity by stating that she could notbelieve it when she saw the employee's name on a list ofumon supporters(c)On or about September 14, 1988, unlawfully inter-rogated an employee as to union activities and sympa-thies(d)On or about September 14, 1988, unlawfully en-couraged an employee to sign an antiunion petition thatwas circulating among employees, thereby attempting toundermine the Union as certified collective-bargainingrepresentative and thereby also violating Section 8(a)(5)of the Act(e)On or about October 1, 1988, unlawfully engagedin surveillance of employees in the informational picketline while taking notes on a note pad while observing thepickets8 Respondent violated Section 8(a)(1) of the Act at itsAlliance, Ohio facility by its dietary manager, Mary Bis-sett, who, on or about April 8, 1987, warned employeesthat she had heard rumors of "Union talk" and wanted 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch talk stopped and by threatening them with dis-charge for engaging in union activity9 Respondent violated Section 8(a)(1) of the Act at itsAlliance, Ohio facility on or about October 1, 1988, byits assistant administrator, Rob Aneshansel, who unlaw-fully engaged in surveillance of employees participatingin informational picketing by photographing and video-taping the picketers10 Respondent violated Section 8(a)(1) and (3) of theAct in December 1987 by the announcement of and thewithholding of life insurance benefits from bargainingunit employees that would have been given to them as itwas given to nonutut employees had it not been for thepending claim for representation by the Union11 Respondent violated Section 8(a)(1) and (5) of theAct at its Alliance, Ohio facility on or about September19, 1988, by it supervisor, Carol Stewart, who unlawfullyencouraged an employee to work a shift other than hernormal shift so that she could sign an antiunion petitionthat was circulating among employees, and therebysought to undermine the Union as the collective-bargain-ing representative12 Since on or about January 1, 1987, Respondent hasviolated Section 8(a)(1) of the Act by the promulgationand maintenance at its Alliance, Ohio facility of anoverly broad no-solicitation rule which forbade solicita-tion of any kind without the approval of the administra-tor13 From June 1987 through September 1988, Re-spondent violated Section 8(a)(1), (3), and (5) of the Actby unilaterally and without notice or bargaining with theUnion as certified bargaining representative of the em-ployees, ceasing employee semiannual merit wage re-views and suspending merit wage increases that wouldhave been given pursuant to past practice had it not beenfor the pending claim for union representation14 On or about July 12, 1987, Respondent violatedSection 8(a)(1) and (5) of the Act by unilaterally andwithout giving notice or bargaining opportunity to theUnion, announcing and effectuating the followingchanges in terms and conditions of employment of theunit employees at the Alliance, Ohio facility(a)A new form of scheduling which reapportioned theamount of hours worked(b)New work shift assignments(c)Discontinuation of the employees' regular day off(d)The trading of hours only on a strict reciprocalhour-for-hour basis(e)The issuance of written disciplinary warnings forabsenteeism not shown to have been shown for goodreason15 In late August 1987, Respondent violated Section8(a)(1) and (3) of the Act by ordering bargaining unitemployee Pamela Howell to remove from her personjewelry bearing union legends and on August 31, 1987,issuing a written disciplinary warning to her for thatconduct16 On July 10, 1987, Respondent violated Section8(a)(1) and (5) of the Act at its Alliance, Ohio facility, byunilaterally without giving notice or bargaining opportu-nity to the Union, by announcing and thereafter enforc-ing a new disciplmary employee wage garnishmentpolicy for bargaining unit employees, and by specificallypremising the August 7, 1987 discharge of bargainingunit employee Darlene Hall upon a breach of that policy17 Respondent violated Section 8(a)(1) and (3) of theAct on August 7, 1987, by discharging bargaining unitemployee Darlene Hall because of her union member-ship, support, and activitiesTHE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent unlawfully dischargedemployee Darlene Hall, I shall recommend that the Re-spondent be ordered to offer her immediate and full rein-statement to her former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority and other rights and privi-leges, and to make her whole for any loss of earningssuffered as a result of its unlawful conduct by paymentof a sum equal to that which they would have earnedabsent the discrimination, with the backpay and interestcomputed in accordance with the formula set forth inF W Woolworth Go, 90 NLRB 289 (1950), and with in-terest thereon to be computed in the manner prescribedin New Horizons for the Retarded, 283 NLRB 1173 (1987)I shall also recommend that any reference to her termi-nation be expunged from her employment recordsHaving found that Respondent unlawfully disciplinedemployee Pamela Howell, I shall recommend that anyrefeience to her discipline be expunged from her em-ployment recordInasmuch as I have found that Respondent breachedits bargaining obligations under the Act by refusmg torecognize and bargain with the Union and by institutingumlateral changes affecting wages, hours, and terms andconditions of employment, I recommend that Respond-ent be ordered to recognize and bargain with the Unionand to take certain affirmative action in this regard, in-cluding the immediate reinstatement and implementationof the merit evaluation and wage increase system aftergiving notice and opportunity to bargain with the Unionas to the amount of each increase, and grant retroactiveincreases to each employee found eligible, computed tothe extent appropriate as prescribed in Ogle ProtectionService, 183 NLRB 682 (1970)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed''If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses BLOSSOM NURSING CENTER345ORDERThe Respondent, Gerald F Schroer, Inc d/b/a Blos-som Nursing Center, Alliance, Ohio, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Coercively interrogating employees as to unionmembership, sympathy, and activity(b)Soliciting employee grievances and impliedlypromising to remedy those grievances in order to dis-courage union activity(c)Advising employees that it will "drag out" negotia-tions with the Union and not agree to anything in negoti-ations. (d) Promising employees monetary and other benefitsif they voted against the Union in a representation elec-tion(e) Threatening employees with reprisals, includingtermination, loss of hours or benefits, or other reprisalsfor engaging in union activities(1) Promising employees benefits in order to discour-age their union activity and sympathy(g)Engaging in surveillance of employees' union activ-ity or giving employees the impression it is engaging insurveillance of their union activity(h)Ordering employees to remove union pins and jew-elry from their uniforms for the purpose of discouragingtheir union activity(i)Encouraging employees to sign antiunion petitionsin order to discourage their union activity(j)Unlawfully announcing to bargaining unit employ-ees the withholding of and unlawfully withholding fromthem life insurance benefits that would have been givento them had it not been for the pending claim for unionrepresentation(k)Promulgating and maintaining at its Alliance, Ohiofacility an overly broad no-solicitation rule(1) Unlawfully suspending the periodic merit wageevaluations and wage increase system because of a pend-ing claim for union representation(m)Terminating or disciplining employees or other-wise discrimmating against them because of their mem-bership in, sympathies for, support of, or activities onbehalf of United Food and Commercial Workers Interna-tional Union, Local 880, AFL-CIO-CLC, or any otherlabor organization(n)Refusing to recognize and, on request, bargain withUnited Food and Commercial Workers InternationalUnion, Local 880, AFL-CIO-CLC, as the exclusive bar-gaining representative of its employees in the followingunitAll full-time and regular part-time aides, laundryemployees, housekeeping employees, and dietaryemployees employed at the Respondent's 11750Klmger Avenue, Alliance, Ohio facility, but exclud-ing all casual and temporary employees, licensedpractical nurses, maintenance employees, all officeclerical employees, employees, guards and supervi-sors as defined in the Act(o)Unilaterally and without giving notice or bargain-ing opportunity to the above-named designated bargain-ing representative, changing wages, hours, terms, orother conditions of employment(p)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act2 Take the following affirmative action to effectuatethe policies of the Act(a)Offer Darlene Hall immediate and full reinstate-ment to her former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to her seniority and other rights and privileges,and make her whole for any loss of earnings suffered asa result of its unlawful conduct in the manner set forth inthe remedy section of this decision and expunge any ref-erence of her discharge from her work record(b)Remove from the work record of Pamela Howell,any reference to the unlawful discriminatory disciplinarywarning issued to her on August 31, 1989, regarding thewearing of jewelry bearing union insignia(c)Recognize and, on request, bargain with the above-named labor organization as the exclusive collective-bar-gaining representative of its employees in the bargainingunit set forth above with respect to wages, hours, andother terms and conditions of employment and, if an un-derstanding is reached, embody the understanding in asigned agreement(d)Immediately reinstate and implement the periodicemployee merit and wage increase system after givingnotice and opportunity to bargain with the Umon as tothe amount of each increase, and grant retroactive in-creases to each employee found eligible with interest inthe manner set forth in the remedy section of this deci-sion(e)Make available to unit employees the life insurancebenefits unlawfully withheld from them in December1987(f)Rescind the unlawful unilateral changes in wages,hours, terms, and conditions of employment effectuatedin July 1987, with respect to scheduling of hoursworked, shift assignments, employee day off, employeetrading of hours, absenteeism disciplinary warnings, andemployee wage garnishment discipline(g)Remove from its rules and posting the unlawfuloverly broad rule which forbids all nonpreapproved so-licitations without limitation as to time or place(h)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(i)Post at its Alliance, Ohio facility copies of the at-tached notice marked "Appendix "2 Copies of the notice,on forms provided by the Regional Director for Region8, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent immech-2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial Post at its Alliance, Ohio facility copies of theattached notice taken by the Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material(j) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT interrogate our employees as to unionmembership, sympathy, and activityWe will not solicit employee grievances and imphedlypromise to remedy the grievances in order to discourageunion activityWE WILL NOT advise our employees that we will dragout negotiations with the Union and not agree to any-thing in negotiationsWE WILL NOT promise employees monetary and otherbenefits if they voted against the Union in a representa-tion electionWE WILL NOT threaten employees with reprisals, in-cluding termination, loss of hours or benefits or other re-prisals for engaging in union activitiesWE WILL NOT promise employees benefits in order todiscourage their union activity and sympathyWE WILL NOT engage in surveillance of employees'union activity or give our employees the impression thatwe are engaging in surveillance of their union activityWE WILL NOT order our employees to remove unionpins and Jewelry from their uniforms for the purpose ofdiscouraging their union activityWE WILL NOT encourage employees to sign antiunionpetitions in order to discourage their union activityWE WILL NOT unlawfully announce to bargaining unitemployees the withholding of nor unlawfully withholdfrom them life insurance benefits that would have beengiven to them had it not been for the pending claim forunion representationWE WILL NOT promulgate and maintain at our Alli-ance, Ohio facility an overly broad no-solicitation ruleWE WILL NOT unlawfully suspend the periodic meritwage evaluations and wage increase system because of apending claim for union representationWE WILL NOT terminate or discipline employees orotherwise discriminate against them because of theirunion membership in, sympathies for, support of, or ac-tivities on behalf of United Food and Commercial Work-ers International Union, Local 880, AFL-CIO-CLC, orany other labor organizationWE WILL NOT refuse to recognize and, on request, bar-gain with United Food and Commercial Workers Inter-national Union, Local 880, AFL-CIO-CLC, as the ex-clusive bargaining representative of its employees in thefollowing unitAll full-time and regular part-time aides, laundryemployees, housekeeping employees, and dietaryemployees employed at the Respondent's 11750Klinger Avenue, Alliance, Ohio facility, but exclud-ing all casual and temporary employees, licensedpractical nurses, maintenance employees, all officeclerical employees, professional employees, guardsand supervisors as defined in the ActWE WILL NOT unilaterally and without giving noticeor bargaining opportunity to the above-named designatedbargaining representative, change wages, hours, terms, orother conditions of employmentWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Darlene Hall immediate and full rein-statement to her former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority and other rights and privi-leges, and make her whole for any loss of earnings suf-fered as a result of our unlawful conduct, and expungeany reference of her discharge from her work recordWE WILL remove from the work record of PamelaHowell, any reference to the unlawful discriminatory dis-ciplinary warning issued to her on August 31, 1989, re-garding the wearing of jewelry bearing union insigniaWE WILL recognize and, on request, bargain with theabove-named labor organization as the exclusive collec-tive-bargaining representative of its employees in the bar-gaining unit set forth above with respect to wages,hours, and other terms and conditions of employmentand, if an understanding is reached, embody the under-standing in a signed agreementWE WILL immediately reinstate and implement theperiodic employee merit and wage increase system aftergiving notice and opportunity to bargain with the Unionas to the amount of each increase, and grant retroactiveincreases to each employee found eligible with interestWE WILL make available to unit employees the life in-surance benefits unlawfully withheld from them in De-cember 1978WE WILL rescind the unlawful unilateral changes inwages, hours, terms, and conditions of employment ef-fectuated in July 1987, with respect to scheduling of BLOSSOM NURSING CENTER347proved solicitations without limitation as to time orployee trading of hours, absenteeism disciplinary warn-placemgs, and employee wage garnishment disciplineWE WILL remove from our rules, and posting, the un-GERALD F SCHROER, INC D/B/A BLOS-lawful overly broad rule which forbids all nonpreap-som NURSING CENTER